Green :
In this proceeding the petitioner seeks a redetermination of its income and profits tax for the fiscal year ended September 30, 1920, for which period the respondent has determined a deficiency of $994.03.
In January, 1923, one of the respondent’s revenue agents examined petitioner’s books and records for the fiscal year ending September 30, 1920. As the result of this examination, a deficiency of $2,922.79 was assessed and collected. In June, 1925, another revenue agent examined the petitioner’s books and records for the fiscal year ending September 30, 1921. This examination disclosed certain facts which caused the respondent to assert an additional deficiency for the fiscal year ending September 30, 1920.
The petitioner herein does not dispute the correctness of the deficiency last determined but contends that the provisions of section 1309 of the Revenue Act of 1921 have not been complied with and that therefore the respondent may not assert the additional deficiency.
The proceeding is controlled by the principle set forth in J. S. McDonnell v. Commissioner, 6 B. T. A. 685.

Judgment will be entered for the respondent.